DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
		
Claims 9-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 9:  On page 4 of the claims, line 6 recites “the means for transferring products”.  There are three issues of indefiniteness in this limitation.
(1) There is no antecedent basis for “a means of transferring”;
(2) There is no antecedent basis for products;
(3) It cannot be determined whether the “products” are the products resulting from an unclaimed method step.
For the purposes of further examination, these limitations have been interpreted to be optional, since the claim language does not positively require separate reactors and/or a means of transferring between them.
Claims 10-16 are rejected for their dependencies on claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0323589 to Lazar et al.
Regarding claims 9-10:  Lazar teaches an installation for the manufacture of a granulated aerogel from a precursor (Lazar ¶ [0003]-[0006]).  The installation comprises a mixing reactor which mixes/agitates, granulates and ages a reaction mixture (Lazar ¶ [0155]) to form granulated particles (Lazar ¶ [0155]).  The reactor further is capable of drying under pressure (supercritical conditions; Lazar ¶ [0161]) and necessarily contains a decompression device since the resultant particles are eventually removed from the reactor and used at ambient pressure.
Lazar teaches washing/solvent exchange of the solvents under supercritical conditions (Lazar ¶ [0160]; supercritical is higher than the critical point of CO2).  The present claim language contains numerous issues of indefiniteness; for the purposes of further examination the claimed reactors have not been interpreted to be different reactors; the process takes place in one reactor in Lazar, and no absolute “means for transferring products” is necessary if the reaction is taking place in one reactor.
Regarding claim 15:  The granulating device (Lazar ¶ [0155]) is located in the same vessel as the reactor/vessel (Lazar ¶ [0155]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 16 are rejected under 35 U.S.C. 103 as being obvious over US 2014/0323589 to Lazar et al. as applied to claim 10 above, further in view of WO 2006/016981 to Chattopadhyay et al.
Regarding claims 11-12:  Lazar is silent concerning the use of a fluidized bed tower reactor, configured such that supercritical CO2 and particles enter from below and loaded granules exit from above.  Chattopadhyay teaches an apparatus which is used to prepare porous particles by loading supercritical fluids (SCF) and particles from below while loaded granules exit a fluidized bed tower reactor from above (Chattopadhyay Figure 1).  Lazar and Chattopadhyay are analogous art in that they are concerned with the same field of endeavor, namely installations for making porous granular particles with supercritical fluids.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add the claimed fluidized bed tower reactor known from Chattopadhyay into the installation of Lazar with the motivation of providing precise control over the density, porosity and pore size (Chattopadhyay ¶ [0008]).
Regarding claims 13-14 and 16:   The combination of Lazar and Chattopadhyay teach the invention of claim 12.  Chattopadhyay teaches further pressurized inert gas in ¶ [0027]).  
Lazar in view of Chattopadhyay is silent concerning the inclusion of a second fluidized bed tower installation, the first of which is fully addressed in the rejections of claim 11.  A person having ordinary skill in the art considering producing a greater quantity of product with the same apparatus would consider adding a second fluidized bed reactor with the motivation of scaling up the reaction to produce more product in a similar timeframe.  The rationale of duplication of parts has been held as prima facie obvious in the absence of a new an unexpected result (MPEP § 2144.04 VI B).

Response to Arguments
The following responses are directed to the document entitled “Remarks” (pages 5-8) received March 11th, 2021.
A) Amendments to the claim language received 3/11/2021 have overcome some but not all issues of indefiniteness.  All 35 USC § 112(b) rejections not repeated herein are withdrawn.
The remaining issue of indefiniteness is an issue of improper antecedent basis.  The limitation “and means for transferring products between these reactors” does not have proper antecedent basis because the claim language does not list a means of transferring products as a required limitation earlier in the claim.
The claim language as presented raises the issue of whether a separate element is required to transfer the products between reactors at all.  It is indefinite whether multiple Lazar) transferring between separate reactors is unnecessary and satisfies the claimed means of transferring products.
B) Applicant's arguments with regard to the rejections of claims 9-10 under 35 U.S.C. § 102(a)(1) as being unpatentable over Lazar (US 2014/0323589) have been fully considered but they are not persuasive.
	1) On pages 5-6, it is argued that Lazar is not capable of drying under pressure.
In response, the operative word capable is considered.  The reactor of Lazar is a high-pressure vessel, and as such is capable of drying at a higher pressure.  The present arguments are directed towards unclaimed process steps, not an apparatus as claimed.
	2) On page 6, applicant contends that all steps of the manufacturing process take place at a higher pressure than the critical point of CO2.
	Again, the present invention is directed towards an apparatus, NOT a method.  The present claim language is so broad and indefinite that it reads on a single reaction vessel capable of having increased pressure.  Lazar fulfils this vessel.
	With regard to future potential amendments to overcome the breadth and indefiniteness of the instant invention, applicant could consider requiring all of the vessels to be separate, and positively claiming that the means for transfer between these vessels is a definitive apparatus component, and that the means of transfer is also capable of handling the 
C) Applicant's arguments with regard to the rejections of claims 9-10 under 35 U.S.C. § 103 as being unpatentable over Lazar (US 2014/0323589) in view of WO 2006/016981 to Chattopadhyay have been fully considered but they are not persuasive.
Arguments directed towards Chattopadhyay are focused on the alleged deficiencies of Lazar in rejecting claim 9.  In the absence of further arguments specifically towards the rejections of claims 11-14, these rejections have been maintained and updated to reflect the amended claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SALVITTI whose telephone number is (571)270-7341.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767